Citation Nr: 1013529	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD), prior to June 6, 
2006.

2.  Entitlement to service connection for a rash. 

3.  Entitlement to service connection for scarring of the 
eyes. 

4.  Entitlement to service connection for residuals of trauma 
to the head. 

5.  Entitlement to an initial compensable evaluation for 
residuals of shrapnel wounds of the right hand.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD with an evaluation of 10 percent 
effective October 5, 1992, and for a scar of the right hand 
with a noncompensable evaluation effective October 5, 1992, 
and denied the Veteran's claims for service connection for 
scars due to trauma on the top of the head, a left eye scar, 
and a rash.  By rating action dated in October 2006, the RO 
increased the evaluation in effect for PTSD to 100 percent, 
effective June 6, 2006.  It was noted in the decision that 
once Vet Center records were received, the effective date 
would be reconsidered.

In September 2007, the RO adjudicated the issue of 
entitlement to an earlier effective date for the evaluation 
of PTSD.  However, the Veteran's claim for a higher 
disability rating for PTSD stems from the initial award of 
service connection, and should be considered a claim for an 
initial rating in excess of 10 percent for PTSD prior to June 
6, 2006.  Thus, the Board has recharacterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability); see also AB v. Brown, 6 Vet. App. 35, 
38 (1993) (a veteran is presumed to seek the maximum 
available benefit for a disability).  

The Board also notes that the RO erroneously included the 
issue of entitlement to a compensable rating for hearing loss 
in a September 2007 supplemental statement of the case.  
However, that issue had been withdrawn by the Veteran in a 
December 2006 statement.  Thus, this decision is limited to 
the issues set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
clarification and development is required prior to 
adjudicating the Veteran's claims.

In June 1993, the RO issued a rating decision that granted 
the Veteran service connection for PTSD with an evaluation of 
10 percent effective October 5, 1992, and the Veteran filed a 
timely notice of disagreement in October 1993.  In an October 
2006 rating action, the RO increased the evaluation of PTSD 
to 100 percent effective June 6, 2006, and in a September 
2007 rating decision, the RO denied entitlement to an earlier 
effective date for the evaluation of PTSD.  However, as 
discussed above in the Introduction, the appeal with regards 
to PTSD arises from the initial grant of service connection 
for PTSD and is a claim for a higher initial rating.  The RO 
essentially assigned a staged rating when it awarded the 100 
percent evaluation, but did not issue a statement of the case 
concerning the denial of a rating in excess of 10 percent for 
PTSD prior to June 6, 2006.  

Therefore, the Board is required to remand this issue to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  Moreover, the record reflects that the Veteran 
raised a claim for individual unemployability during the 
course of his appeal for a higher initial rating.  In light 
of a recent decision in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Veteran's claim for an increased initial rating 
for his PTSD prior to June 6, 2006 includes consideration of 
entitlement to a TDIU.  

Further, VA computer records (VACOLS), indicate that the 
Veteran submitted a document in November 2006 which was 
construed as a substantive appeal with the October 2006 
statement of the case.  However, the claims file does not 
contain such a document, and in a November 2008 written 
statement, the Veteran indicated that he did not request a 
hearing and he "agree[s] with findings."  Thus, on remand, 
the RO/AMC should attempt to associate the November 2006 
document deemed to be a substantive appeal with the Veteran's 
claims file, if such a document exists.  All efforts to 
procure such document should be documented in the claims 
file.  If the RO/AMC is unable to locate the November 2006 
substantive appeal, then the RO/AMC should contact the 
Veteran and request that he indicate whether he would like to 
continue his appeal on the claims for service connection for 
a rash, scarring of the eyes, and residuals of trauma to the 
head, and the claim for entitlement to an initial compensable 
evaluation for residuals of shrapnel wounds of the right 
hand.  Unless the Veteran responds that he does not wish to 
pursue the appeals, then the RO/AMC should proceed as though 
the Veteran did perfect a substantive appeal, and perform all 
necessary development and adjudication on these issues, 
including, but not limited to, all actions directed herein.

In this regard, the Board notes that in this case, VA had not 
complied with the Veterans Claims Assistance Act (VCAA), 
which describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126, (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  This 
law redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA notice requirements further apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, nor was he 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand, the RO/AMC should provide 
corrective notice for the above-mentioned claims. 

If the Veteran does not withdraw his appeal on the claims for 
service connection for a rash, scarring of the eyes, and 
residuals of trauma to the head, and the claim for an initial 
compensable evaluation for residuals of shrapnel wounds of 
the right hand, any additional required development action 
with respect to these claims should be accomplished, such as 
obtaining additional treatment records or scheduling any 
necessary VA examinations.  The Board notes that the Veteran 
has not been provided with a current VA examination to 
evaluate the severity of his service-connected residuals of 
shrapnel wounds of the right hand.  In addition, 38 C.F.R. 
§ 3.159(c)(4)(i) (2009) provides that a medical examination 
or medical opinion is necessary if the information and 
evidence of record do not contain sufficient competent 
medical evidence to decide the claim, but (a) contains 
competent evidence of a current disability, establishes that 
the veteran suffered an event, injury, or disease in service; 
and indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of 
the case regarding the claim for 
entitlement to an initial rating in excess 
of 10 percent for PTSD to include 
consideration of a total disability rating 
based on unemployability, prior to June 6, 
2006, so that the Veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.  The issue 
should only be returned to the Board if a 
timely substantive appeal is filed.

2.  The RO/AMC should attempt to associate 
the November 2006 document determined to 
be a substantive appeal (as to the October 
2006 statement of the case) with the 
Veteran's claims file.  All efforts to 
obtain such document should be noted in 
the claims file.  If the RO/AMC is unable 
to locate the document submitted by the 
Veteran in November 2006, then the RO/AMC 
should contact the him and ask him whether 
he would like to continue his appeal on 
the claims for service connection for a 
rash, scarring of the eyes, and residuals 
of trauma to the head, and the claim for 
an initial compensable evaluation for 
residuals of shrapnel wounds of the right 
hand.  Unless the Veteran responds and 
indicates that he does not want to 
continue with such appeals, then the 
RO/AMC should perform all necessary 
development on these claims, including, 
but not limited to, the following:.

a.  Please send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that addresses his claims 
for service connection and higher 
initial rating, and advises him that 
a disability rating and effective 
date will be assigned if the claims 
are granted, to include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

b.  Obtain treatment records from the 
VA Medical Center in Northport, New 
York dating since July 2007.

c.  Conduct any additional 
development deemed necessary, 
including scheduling VA examinations 
if indicated, with respect to any 
claims remaining on appeal.

d.  Following the completion of the 
above, for any of the above issues 
remaining on appeal, the RO/AMC 
should review the evidence and 
determine whether the Veteran's 
claim(s) may be granted.  If not, he 
should be furnished an appropriate 
supplemental statement of the case 
and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

